DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 39-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beussink et al. (US 5,519,984).

With regard to claim 39, Beussink discloses An automated system (Fig. 3-7) for assembling a pre-filled syringe (48), said system comprising: a syringe barrel (50) containing a liquid (56); a vent tube (40) configured to place a stopper (36) in the syringe barrel, wherein the vent tube comprises: a body having a transition zone at a distal end thereof, said transition zone (See Fig below) having a taper angle from about 3 degrees to about 15 degrees (while the disclosure does not explicitly state a 3-15 degree taper, the drawings appear to show such a taper within that range and further it would be prima facie obvious for one of ordinary skill in the art to optimize the angle of taper as this would not alter the overall function of the device); and a machine adaptor (38).

    PNG
    media_image1.png
    421
    293
    media_image1.png
    Greyscale

With regard to claim 40, Beussink discloses wherein said machine adaptor comprises an alignment flange protruding from a proximal end thereof (see Fig. 1, element 22a that protrudes from a proximal surface of 38 and provides alignment of 38 in the machine).
With regard to claim 41, Beussink discloses wherein the body further includes a placement region at a proximal end thereof (see widenend portion at proximal end of 40). 
With regard to claim 42, Beussink discloses wherein the placement region has a substantially flat surface for receiving the stopper (the proximal end is a funnel having a flat open surface for the stopper to be inserted, Fig. 3). 
With regard to claim 43, Beussink discloses the placement region for a stopper but does not explicit disclose the diameter between 3mm to 20mm. However, it would be prima facie obvious for one of ordinary skill in the art to optimize the size of the placement region as this would not alter the overall function of the device.
With regard to claim 44, Beussink discloses wherein the placement region has a size that is larger than a diameter of the largest outer rib of the stopper (Col 1, lines 65 to Col 2, line23; the enlarged proximal end is larger than the size of the stopper as shown in Fig. 3). 
With regard to claim 45, Beussink discloses further comprising an insertion pin (30) configured to move the stopper through the vent tube (see between Figs 3-7). 
With regard to claim 46, Beussink discloses wherein the machine adapter is positioned in the transition zone (see Fig above). 
With regard to claim 47, Beussink discloses wherein the body is sized smaller than an inner diameter of the syringe barrel to allow air to escape between the outside of the vent tube and the syringe barrel (Col 5, lines 19-46). 
With regard to claim 48, Beussink discloses wherein the inside of the syringe barrel is free of lubricants (the syringe is pre-filled as described in claim 1, and Beussink does not teach the use of lubricants). 
With regard to claim 49, Beussink discloses wherein the liquid is a pharmaceutical substance or a biological substance (56). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783